Case 19-05006   Doc 37-2   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  C Page 1 of 16




                                                        Exhibit C



                                                                                     0022
Case 19-05006   Doc 37-2   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  C Page 2 of 16




                                                                                     0023
Case 19-05006   Doc 37-2   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  C Page 3 of 16




                                                                                     0024
Case 19-05006   Doc 37-2   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  C Page 4 of 16




                                                                                     0025
Case 19-05006   Doc 37-2   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  C Page 5 of 16




                                                                                     0026
Case 19-05006   Doc 37-2   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  C Page 6 of 16




                                                                                     0027
Case 19-05006   Doc 37-2   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  C Page 7 of 16




                                                                                     0028
Case 19-05006   Doc 37-2   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  C Page 8 of 16




                                                                                     0029
Case 19-05006   Doc 37-2   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                  C Page 9 of 16




                                                                                     0030
Case 19-05006   Doc 37-2   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 C Page 10 of 16




                                                                                     0031
Case 19-05006   Doc 37-2   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 C Page 11 of 16




                                                                                     0032
Case 19-05006   Doc 37-2   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 C Page 12 of 16




                                                                                     0033
Case 19-05006   Doc 37-2   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 C Page 13 of 16




                                                                                     0034
Case 19-05006   Doc 37-2   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 C Page 14 of 16




                                                                                     0035
Case 19-05006   Doc 37-2   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 C Page 15 of 16




                                                                                     0036
Case 19-05006   Doc 37-2   Filed 04/02/20 Entered 04/02/20 13:09:59   Desc Exhibit
                                 C Page 16 of 16




                                                                                     0037
